--------------------------------------------------------------------------------

Exhibit 10.24

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (the "

Agreement") is made and entered into as of 5th day of November, 2008, by and
between China Marketing Media Holdings, Inc. (CMKM, Grey Market) and its
affiliates (the "Company") and Yale Yu (the "Consultant").



WHEREAS, Consultant is in the business of providing management consulting and
advisory services; and

WHEREAS, The Company deems it to be in its best interest to retain Consultant to
provide consulting services to and for it and Consultant desires to so provide
such services;

NOW, WHEREFORE, in consideration of the mutual promises and covenants set forth
in this Agreement, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto agree as follows:

1. For a period of 6 months, beginning on November 06, 2008 (the "Consulting
Period"), Consultant shall serve as an independent consultant and advisor to the
Company on matters relating to:

A. The structure, management, and operation of the Company and its subsidiaries;

B. The business dealings with outside entities, particularly with Chinese based
media companies;

C. Assisting the company on its listing issues, such as SEC compliance;

E. Assisting the company to prepare application to OTCBB or higher exchange;

F. Seeking potential acquisition targets for the company;

H. Seeking potential institutional investors on behalf of the company.

2. During the Consulting period, the Company shall be entitled to Consultant's
services for reasonable times when and to the extent reasonably requested by,
and subject to the reasonable direction of, the Company's Chairman & Chief
Executive Officer, Mr. Yingsheng Li, and Executive Director, Rocky Bin Li. It is
understood that the Consultant’s services are not exclusive to the Company and
Consultant shall be free to perform services for other persons or entities.
However, the Consultant will notify the Company of its performance of consulting
services for any other person or entity that could conflict with its obligations
under this Agreement. Upon receiving such notice, the Company may terminate this
Agreement or consent to the Consultant's outside consulting activities; failure
to terminate this Agreement, within seven (7) days of receipt of written notice
of conflict, shall constitute the Client's ongoing consent to the Consultant's
outside consulting services.

--------------------------------------------------------------------------------

3. Consultant's services shall be rendered from his office or home, or, at the
Company's request, from the Company's executive offices. Reasonable travel and
living and other expenses necessarily incurred by Consultant to render services
at locations other than his office or home or from the Company's offices, shall
be reimbursed by the Company promptly upon receipt of proper invoices and
statements with regard to the nature and amount of those expenses.

4. Consultant shall have no authority to bind the Company by or obtain any
obligation, agreement, promise, or representation without first obtaining the
written approval of the Chief Executive Officer of the Company. Consultant shall
not incur any liability on behalf of the Company or in any way represent or bind
the Company in any manner or thing whatsoever and nothing herein shall be deemed
to constitute either party the agent or representative of the other. The Company
shall indemnify and hold Consultant harmless from and against any liability
resulting from the performance of the consulting services hereunder.

5. In consideration of Consultant's entering into this Agreement, The Company
has agreed to issue to Consultant on or before November, 5, 2008:

100,000 restricted shares of Company's Common Stock (the "Shares") payable in
one lump sum issuance at the beginning of the Consulting Period.

6. Consultant understands and agrees that he is an independent contractor rather
than an employee or agent of The Company. Nothing contained herein shall be
considered to create the relationship of employer-employee between the parties
to this Agreement. Consultant shall be responsible for withholding, paying and
reporting any and all required federal, state or local income, employment and
other taxes and charges. Consultant understands and agrees that the Company will
make no deduction from payments to Consultant for federal or state tax
withholdings, social security, unemployment, worker's compensation or disability
insurance.

7. It is acknowledged and agreed by the Company that Consultant is not rendering
legal advice or performing accounting services, nor acting as an investment
advisor or broker-dealer within the meaning of applicable state and federal
securities laws. It is further acknowledged and agreed by the Company that that
Consultant cannot guarantee the results or effectiveness of any of the services
rendered or to be rendered by Consultant hereunder. Rather, Consultant shall use
its best efforts to conduct its services and affairs in a professional manner
and in accordance with good industry.

8. It is understood and agreed that the services of Consultant are unique and
confidential in nature and neither Consultant nor the Company shall delegate or
assign all or any portion of his or its required performance to any other
individual, firm or entity, without the other's written consent.

9. No waiver, amendment or modification of any provision of this Agreement shall
be effective unless in writing and signed by both parties. This Agreement shall
be binding upon and inure to the benefit of the heirs, successors, permitted
assigns and legal representatives of the parties. This Agreement constitutes the
entire agreement between the parties concerning the subject matter hereof and
supersedes all prior negotiations, discussions and other agreements with respect
to the subject matter hereof.

--------------------------------------------------------------------------------

10. This Agreement shall be governed by and interpreted in accordance with the
laws of People’s Republic of China. This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument. Execution and delivery of this Agreement by exchange of facsimile
copies bearing the facsimile signature of a party hereto shall constitute a
valid and binding execution and delivery of this Agreement by such party. Such
facsimile copies shall constitute enforceable original documents. The
undersigned signatories signing for The Company have full authority to execute
this Agreement on behalf of The Company and thus to legally bind The Company to
all of the terms hereof.

IN WITNESS WHEROF, this Agreement has been executed as of the 5th day of
November, 2008.

CONNSULTANT: COMPANY:         Yale Yu China Marketing Media Holdings, Inc.      
  By: /s/ Yale Yu                 By: /s/ Yingsheng Li                 Name:
Yale Yu Name: Yingsheng Li   Title: Chairman & CEO

--------------------------------------------------------------------------------

 